FILED
                           NOT FOR PUBLICATION                              JUN 07 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ROLANDO OCHOA-ACUNA,                            No. 07-74781

             Petitioner,                        Agency No. A070-773-722

  v.
                                                MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

             Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:      CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Rolando Ochoa-Acuna, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



 *
      This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
 **
       The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial

evidence, Lim v. INS, 224 F.3d 929, 933 (9th Cir. 2000), and we deny the petition

for review.

         Substantial evidence supports the agency’s determination that Ochoa-Acuna

did not establish past persecution based on his participation in a civil defense patrol

because he failed to show a nexus between the harm he and his family suffered and

one of the statutorily protected grounds. See Sangha v. INS, 103 F.3d 1482, 1487

(9th Cir. 1997) (persecution by anti-government guerillas may not, “from that fact

alone, be presumed to be ‘on account of’ political opinion”). Substantial evidence

also supports the agency’s determination that Ochoa-Acuna failed to establish a

well-founded fear based upon his ability to reasonably relocate within Guatemala,

see 8 C.F.R. § 208.13(b)(1), and changed country conditions following the 1996

peace accords, see Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 997-98 (9th Cir.

2003).

         Because Ochoa-Acuna did not establish eligibility for asylum, it necessarily

follows that he did not satisfy the more stringent standard for withholding of

removal. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

         Finally, substantial evidence supports the BIA’s denial of CAT relief



                                            2                                    07-74781
because Ochoa-Acuna failed to show that it is more likely than not that he would

be tortured if removed to Guatemala. See Wakkary v. Holder, 558 F.3d 1049,

1067-68 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                         3                                  07-74781